DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/14/22 has been entered.
 
Response to Arguments
Applicant's arguments filed 3/14/22 have been fully considered but they are not persuasive.
In regards to claim 1, Applicant asserts that Moon does not disclose the claimed tank support bar, in particular that the bar (as cited in Moon, see annotated fig. 5 below) is below the tank installation space where the tanks are received.  However, an interpretation in which the tank support bar of Moon is below the tanks does not necessarily mean that the bar is below the tank installation space.  As seen in fig. 5, the space behind the bar is open and continuous with space where the tanks would be placed.  The “tank installation space” is interpreted to not only be the space the tank would occupy, but also the continuous volume within the cycle chamber.  Based on this reasonable interpretation, the tank support bar extends upward from the front portion of the bottom of the tank installation space (floor of the cycle chamber).
In regards to claim 21, Applicant asserts that Moon’s frame is below the tank installation space; this argument is not persuasive for the reasons discussed above.  Applicant further asserts that the frame doesn’t support the tanks from behind.  However, the claimed “tank module frame” reasonably encompasses all of the supporting structures in the cycle chamber.  Various portions of the supporting structures face lower portions of the front of the tanks and lower portions of the tank behind the front of the tanks, and all of the supporting structure contribute towards supporting the tanks, even if only indirectly.

[AltContent: arrow][AltContent: textbox (Tank support bar)]
    PNG
    media_image1.png
    505
    494
    media_image1.png
    Greyscale



Response to Amendments
The rejection of claims 1-3, 11, 17-19, and 21 under 35 USC 102(a)(1) and claim 14 under 35 USC 103 set forth in the prior Office action is withdrawn in order to present new rejections in view of amendments to the claims.	


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 11, 17-19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 20130117944 by Moon et al.
As to claim 1, Moon discloses a clothes treatment apparatus comprising a cabinet 10 (fig. 1); a treatment chamber 12; a cycle chamber 20 (fig. 5); a tank module frame (fig. 5, any of the shown components can indicate a frame) forward of the cycle chamber that defines a tank installation space and includes a tank support bar (see annotated fig. 5 above) in a front portion of the space and extending upward from the front portion of the bottom of the space (fig. 5, the space behind the bar is open and continuous with space where the tanks would be placed and thus the bar extends upward from the bottom of the tank installation space), wherein the tank installation space is configured to receive a water supply tank 62 (fig. 25) and a drainage tank 63; a steam unit 30 (fig. 5) in the cycle chamber; and a heat pump unit 22 (see also para. 84), wherein the water supply tank 62 (fig. 25) is separably installed in the tank module frame and connected to the steam unit, wherein the drainage tank 63 separably installed in the tank module frame to store condensed water (para. 203), and wherein the upper side of the tank support bar faces a lower portion of a front of the tanks upon installation of the tanks.
As to claim 2, Moon discloses that the tank module frame is between the tank installation space and the cycle chamber that partitions the spaces (fig. 5, any of the shown components can indicate a frame that partitions).
As to claim 3, Moon discloses that the tank support bar is wider than its height (see annotated fig. 5 above).
As to claim 11, Moon discloses a front supporting part (e.g. lower components of door module 60 in which the tank is installed) protruding downward from a lower portion of the water supply tank to support the tank on the bottom of the tank installation space.
As to claim 17, Moon discloses that the water supply and drainage tanks are located on the tank support bar and are parallel to each other (figs. 5 and 25).
As to claim 18, Moon discloses that the tank support bar extends upwardly from the front of the bottom of the tank installation space (see annotated fig. 5 above).
As to claim 19, Moon discloses that the upper side of the tank support bar is above the bottom of the tank installation space (see annotated fig. 5 above).
As to claim 21, Moon discloses a clothes treatment apparatus comprising a cabinet 10 (fig. 1); a treatment chamber 12; a cycle chamber 20 (fig. 5); a tank module frame (fig. 5, any of the shown components can indicate a frame) forward of the cycle chamber that defines a tank installation space to receive a water supply tank 62 (fig. 25) and a drainage tank 63; a steam unit 30 (fig. 5) in the cycle chamber; and a heat pump unit 22 (see also para. 84), wherein the water supply tank 62 (fig. 25) is separably installed in the tank module frame and connected to the steam unit, wherein the drainage tank 63 separably installed in the tank module frame to store condensed water (para. 203), and wherein the tank module frame includes a first surface (e.g. top portion of a support bar, see annotated fig. 5 above) that faces a lower portion of the front of the tanks (see fig. 25) and a second surface (e.g. floor of the frame) to support the tanks at portions of the tanks behind the front of the tanks, wherein the first surface is above the second surface.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20130117944 by Moon et al. in view of U.S. Patent Application Publication 20140317948 by Lee et al.
As to claim 14, Moon teaches a grip that is concave at a front of the tank (fig. 25); Lee also teaches a grip 747 concave at an upper side of its tank concaved from a front of the tank.  Lee teaches that its tank separates from the tank installation space by rotation around a lower front end of the tank that reduces interference between the tank and lower structures (see figs. 1 and 3).  One of ordinary skill in the art would have recognized as obvious to modify the tanks of Moon to have the grips of Lee for the known purpose of facilitating removal and insertion of the tanks by rotation.  Therefore, the claimed invention would have been obvious at the time it was filed.

Allowable Subject Matter
Claims 4-10, 12, 13, 15, 16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/Primary Examiner, Art Unit 1711